DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The 35 USC 112(b) rejections set forth in the prior Office action have been withdrawn in response to Applicant’s amendments to the claims.
Applicant’s amendments and arguments filed December 14, 2020, with respect to the rejection of claims 1-9 under 35 USC 103 have been fully considered and are persuasive.  As argued by Applicant, the amended claims require that the centrifugal force is perpendicular to the substrate on which the particles are deposited, and the CN ‘442 discloses a spin coating process where the centrifugal force is parallel to the surface to be coated.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration of the amended claims, a new ground(s) of rejection is made in view of Shim (US 8,216,638) for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation "the step of forming" in line 1.  There is insufficient antecedent basis for this limitation in the claim since the term “forming” was deleted from independent claim 1.
	Claim 3 recites the limitation "speed of the centrifuge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US 8,216,638).
	Shim discloses a method for manufacturing a thin film of nanomaterial, the method comprising:  providing a holder (housing 102 having fluid channel 108 therein) comprising a substrate 302 having a surface and a solution of nanoparticles in a solvent (col. 5, lines 47-53); and gyrating the holder at an angular velocity to impart a centrifugal force on the solution, said centrifugal force perpendicular to the substrate 302 (as illustrated in Figure 3A) to deposit the nanoparticles on the surface of the substrate.  Shim discusses the use of centrifugal force and placement of the substrates 302 in col. 7, lines 38-67.  It is noted that Shim teaches that the nano materials in the solvent may be a solution or suspension (col. 5, lines 58-61), which is a type of non-precipitating dispersion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shim.
	As to claim 3, Shim teaches that one may manipulate operation parameters to obtain a desirable trajectory of the nano materials, including among other factors, the speed of rotation (col. 7, lines 52-59).  It would have been obvious to one having ordinary skill in the art to have understood that varying the speed of rotation of the apparatus, in combination with other factors such as the viscosity of the fluid medium and placement of parts, to vary a thickness of the deposited nano materials.
	As to claim 4, Shim is silent with respect to the spin speeds used in its apparatus, however teaches determining the appropriate spin speed for the desired results. It is well known in the centrifuging art that adjusting the spin speed affects the coating results.  It would have been obvious for one having ordinary skill in the art to have determined the optimum spin speed of Shim’s apparatus through routine experimentation based on the desired results and other operation parameters in the absence of a showing of criticality.
	As to claim 5, Shim teaches use of water, organic or inorganic solution as the solvent in its invention in page 5, lines 47-49.  While Shim does not disclose the specific claimed solvents, Shim is open to use of all solvents.  Isopropanol is a common solvent used in place of water because it dissolves a wide range of compounds and is non-toxic.  It would have been obvious for one having ordinary skill in the art to have used known organic solvents, including isopropanol or other claimed solvents, with the expectation of successful results since Shim is specifically not limiting as to the type of solvent that may be used in its invention and because such as well known solvents, and isopropanol for example is often substituted for water.
	As to claim 6, Shim teaches use of water as the solvent, and does not disclose a heating step for its process, therefore one skilled in the art would have only assumed that it occurs at room temperature.  It is noted that room temperature is below the vaporization temperature of water.  Further, as to claim 7, it is noted that room temperature is 20 C, which meets the claimed limitation.
	As to claim 9, Shim is silent with respect to the material of the substrate, and is further not limiting as to its shape (col. 8, lines 13-17), and also teaches that the substrate may be patterned (col. 8, lines 6-13).  It would have been obvious for one having ordinary skill in the art to have selected a conventional substrate, including glass or metal or silica (which are often patterned), with the expectation of successful results since Shim is not limiting as to the types or shapes of substrates that may be used in its invention.
	
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107126848 A, hereinafter CN ‘848, in view of Shim.
	CN ‘848 discloses a method of preparing an ultra-thin graphitic carbon nitride hybrid film on a substrate using a spin coating process (centrifuging) to distribute the nano solution onto a substrate (see Example 2).  Shim is cited for its teaching of a method for distributing a solution containing nanoparticles on a substrate that is highly customizable to arrange the nanomaterials on the substrate.  It would have been obvious for one having ordinary skill in the art, having seen the references of CN ‘848 and Shim in combination, to have used the spin coating/centrifuging process and apparatus of Shim to apply the carbon nitride nanoparticles onto the substrate in the method of CN ‘848, particularly since CN ‘848 is silent with regards to a particular spin coating apparatus that must be used.
	As to claim 2, CN ‘848 is silent with respect to how the C3N4 structure is prepared before mixing to become a graphene structure.  It would have been obvious for one having ordinary skill in the art to have used conventional means for preparing carbon nitride particles, including exfoliation, with the expectation of successful results since such is a known method for producing carbon nitride flake particles.
	As to claim 3, Shim teaches that one may manipulate operation parameters to obtain a desirable trajectory of the nano materials, including among other factors, the speed of rotation (col. 7, lines 52-59).  It would have been obvious to one having ordinary skill in the art to have understood that varying the speed of rotation of the apparatus, in combination with other factors such as the viscosity of the fluid medium and placement of parts, to vary a thickness of the deposited carbon nitride nanomaterials.
	As to claim 4, CN ‘848 provides a single exemplary spin speed of 8000 rpm in Example 2.  
	As to claim 5, CN ‘848 teaches a solvent of water in Example 2.  While Shim does not disclose the specific claimed solvents, Shim is open to use of all solvents.  Isopropanol is a common solvent used in place of water because it dissolves a wide range of compounds and is non-toxic.  It would have been obvious for one having ordinary skill in the art to have substituted known organic solvents that are often used in place of water, including isopropanol or other claimed solvents, with the expectation of successful results since Shim is specifically not limiting as to the type of solvent that may be used in its invention and because it is conventional to substitute isopropanol for water.
	As to claim 6, CN ‘848 is silent as to the temperature during spin coating.  It would have been obvious for one having ordinary skill in the art to have performed the spin coating step at room temperature, in the absence of a teaching otherwise, since such a temperature is easiest and most economical to use.  It is noted that room temperature is below the vaporization temperature of water.  Further, as to claim 7, it is noted that room temperature is 20 C, which meets the claimed limitation.
	As to claim 8, the material that is coated is graphitic carbon nitride (g-C3N4).
	As to claim 9, CN ‘848 teaches that the substrate is a porous carrier.  It would have been obvious for one having ordinary skill in the art to have used glass or titanium dioxide as the porous carrier support in the process of CN ‘848 in view of Shim with the expectation of successful results since glass and titanium dioxide are both porous.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 2387044 C1 is cited for its teaching of applying a nanoparticle film on a glass substrate by spin coating in a solvent, followed by evaporation of the solvent.  CN 110270485 A and CN 108772085 A are also cited to demonstrate the state of the prior art with respect to the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTEN JOLLEY whose telephone number is (571)272-1421.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN JOLLEY/Primary Examiner, Art Unit 1715              

kcj